EXHIBIT 10.45

 

FIRST AMENDMENT TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”), dated as of March 29, 2004, is entered into between BILL D.
STEWART (“Stewart”), and NATURADE, INC., a Delaware corporation (the “Company”).

 

RECITALS

 

A.            The Company and Stewart have entered into an AMENDED AND RESTATED
EMPLOYMENT AGREEMENT dated as of January 2, 2000, (the “Agreement”). 
Capitalized terms used herein have the meanings given to them in the Agreement
unless otherwise specified.

 

B.            The Company and Stewart desire to extend the Agreement.

 

AMENDMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.             Amendments to Agreement.

 

Effective March 29, 2004, the term of the Agreement is extended to December 31,
2005.

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

 

 

NATURADE, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Stephen M. Kasprisin

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Bill D. Stewart

 

--------------------------------------------------------------------------------